DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the claimed amendment filed on September 13, 2021, in which claims 1-19 and 21 are presented for further examination.

Response to Arguments
Applicant's arguments filed on September 13, 2021 have been fully considered but they are not persuasive. (See Examiner remark).

Applicant’s arguments with respect to claims 1-19 and 21 have been considered but are moot in view of a new ground of rejection necessitated by amendment.

Remark
Applicant asserted that “determine provenance trees for the entities by limiting a number of branches of the provenance trees to the provenance tree branch limit, these technical features exhibit technical effects of more efficiently and effectively exploring provenance chain data, for example reducing computer resource consumption (e.g., processing and/or memory) (specification [0013])” is directed to an improvement in computer technology, and the claims are not directed to a mere “abstract idea” and were not well-understood, routine, conventional activity in the field of Applicant’s invention. In the aforementioned assertion, the 
Under step A, Prong 1, the examiner determines that the claimed invention is directed to the abstract idea of…enabling a person to identify particular journeys of entities from stored provenance chain data. In the last rejection, specifically, the examiner concludes that the claimed invention is directed to a mental process. The examiner concludes that the claimed “determine,” “cluster,” and “display” limitations are processes of gathering, analyzing, and manipulating data, which may be done mentally/ by hand and fall under the “Mental Processes” grouping of abstract ideas. The examiner compares the claimed invention to the abstract ideas of “collecting information, analyzing it, and displaying certain results of the collection and analysis,” and “collecting, displaying, and manipulating data. Therefore, the examiner finds Applicant assertion that the determine provenance trees for the entities by limiting a number of branches of the provenance trees to the provenance tree branch limit, exhibits technical effects of more efficiently and effectively exploring provenance chain data” not persuasive.

Each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1)“access provenance chain data of entities, the provenance chain data identifying components of the entities and stages performed with the components to obtain the entities” (collecting and manipulating information for evaluation and judgement) (2) determine a provenance tree branch limit (analyzing information using evaluation and judgment); (3) determine provenance trees for the entities by limiting a number of branches of the provenance trees to the provenance tree branch limit, the provenance trees representing identified journeys for corresponding entities (analyzing information using evaluation and judgment); (4) cluster the identified journeys into a group of similar journeys (analyzing information using evaluation and judgment); and (5) graphically display information associated with the group of similar journeys (displaying certain results from the evaluation and judgement).
Each limitation of claim 9, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) determining a provenance tree branch limit; (2) access provenance chain data and identify journeys for entities represented in the provenance chain data(collecting and manipulating information for evaluation and judgement); (3) determine limiting a number of branches of the provenance trees to the provenance tree branch limit (analyzing information using evaluation and judgment); (4) 
Each limitation of claim 17, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) determine a provenance tree branch limit (analyzing information using evaluation and judgment); (2) access provenance chain data and identify journeys for entities represented in the provenance chain data (collecting and manipulating information for evaluation and judgement); (3) provenance trees determine limiting a number of branches of the provenance trees to the provenance tree branch limit (analyzing information using evaluation and judgment); (4) cluster the journeys identified into a group of similar journeys (analyzing information using evaluation and judgment); and (5) graphically display information associated with the group of similar journeys (displaying certain results from the evaluation and judgement).
Under step 2A, Prong 2, in determining claims 1, 9 and 17 are directed to identified abstract ideas, the examiner considered whether claims 1, 9 and 17 recites additional elements that integrate the judicial exception into a practical application. For the reasons set forth below, the examiner discerns no additional element (or combination of elements) recited in claims 1, 9 and 17 that integrates the judicial exception into a practical application.
As the examiner properly concludes, claims 1, 9 and 17, do not constitute an improvement to computer technology; rather, it merely adapts the abstract idea of collecting and manipulating data (access provenance chain …), analyzing data to limit a number of branches of the provenance trees (determine limiting a number of branches of the provenance trees..., cluster 
Under step 2B, the examiner determines whether claims 1, 9 and 17 (a) adds a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element “first algorithm,” “second algorithm,” “computer storage media,” “processor,” and “memory”. The first algorithm, second algorithm, computer storage media, processor, and memory, in these steps are recited at a high-level of generality (i.e., as a generic computer storage media, processor, and memory performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The " first algorithm, second algorithm, computer storage media, processor, and memory ", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly
.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1, 9 and 17 recite a device, method and non-transitory computer readable medium comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, machine and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claim 1, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1)“access provenance chain data of entities, the provenance chain data identifying components of the entities and stages performed with the components to obtain the entities” (collecting and manipulating information for evaluation and judgement) (2) determine a provenance tree branch 
Each limitation of claim 9, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1) determining a provenance tree branch limit; (2) access provenance chain data and identify journeys for entities represented in the provenance chain data(collecting and manipulating information for evaluation and judgement); (3) determine limiting a number of branches of the provenance trees to the provenance tree branch limit (analyzing information using evaluation and judgment); (4) determining a group of similar journeys from the journeys (analyzing information using evaluation and judgment) and (5) graphically displaying information associated with the group of similar journeys (displaying certain results from the evaluation and judgement).
Each limitation of claim 17, with the exception of the preamble, is a step of observation, evaluation, and judgment that can be practically performed by a human, either mentally or with the use of pen and paper. Specially, the claim limitations are directed to (1)determine a provenance tree branch limit; (2) access provenance chain data and identify journeys for entities represented in the provenance chain data (collecting and manipulating information for evaluation and judgement); (3) provenance trees determine limiting a number of branches of the provenance 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a “first algorithm,” “second algorithm,” “computer storage media,” “processor,” and “memory”., then it falls within the “mental processes” grouping of abstract ideas. The first algorithm, second algorithm, computer storage media, processor, and memory recited in the claims encompasses a user simply tracking updates to files and folders in his/hers mind. The mere nominal recitation of a generic first algorithm, second algorithm, computer storage media, processor, or memory does not integrate the claim limitation into a practical application, identified by the courts as being a mental process grouping.
Specifically, this judicial exception is not integrated into a practical application. In particular, the claims recite “first algorithm, second algorithm, computer storage media, processor, and memory”. Such a first algorithm, second algorithm, computer storage media, processor, and memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Accordingly, the claims recites an abstract idea.
Under Prong 2, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
The claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05). The claims are directed to an abstract idea and they are not patent eligible.
The independent claims 1, 9 and 17 respectively are also discussed above having similar limitations as in claim 1. Although literally invoking the method and medium of claims 9 and 17 respectively, the claimed concept remain only broadly and generally defined, with the claimed functionality paralleling that of device in claim 1. As such, claims 2-8, 10-16 and 18-19 and 21 are directed to abstract idea.
Accordingly, claims 1, 9 and 17 are being directed to patent-ineligible subject matter, as well as independent claims 2-8, 10-16 and 18-19 and 21 with commensurate limitations.





Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim


Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receive input identifying a criterion for identifying the journeys; and use the first algorithm to identify the journeys based at least on the criterion ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. 

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “receive input specifying the clustering threshold", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim


Claim 6 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the second algorithm comprises weights associated with features of the provenance chain data ", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 7 is dependent on claim 6 and includes all the limitations of claim 6. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the at least some of the weights are based, at least in part, upon received user input", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. 
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim


Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the journeys are identified by the first algorithm based, at least in part, upon received user input specifying at least one of a temporal or locational filter to be applied to the provenance chain data", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 11 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
11 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “retrieving a stored setting for the second algorithm, wherein the stored setting comprises at least one of a setting pre-stored by a user, a commonly used setting, or historically utilized aggregation criteria", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution 

Claim 12 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
12 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations of “receiving input specifying the threshold probability", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 13 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
13 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations wherein the second algorithm comprises at least one of a linear regression algorithm, a logistic regression algorithm, a decision tree algorithm, a support vector machine (SVM) algorithm, a Naive Bayes algorithm, a K-nearest neighbors (KNN) algorithm, a K- means algorithm, a random forest algorithm, a dimensionality reduction algorithm, and/or a Gradient Boost & Adaboost algorithm", which simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception





14 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the second algorithm comprises different weights associated with different features of the provenance chain data", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 15 is dependent on claim 14 and includes all the limitations of claim 14. Therefore, claim
15 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein at least some of the different weights are based, at least in part, upon received user input", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 16 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
16 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the information is displayed as a three-dimensional visualization", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

18 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “storing further computer-readable instructions that, when executed, cause the computing device to: receive input specifying the clustering threshold", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 19 is dependent on claim 17 and includes all the limitations of claim 17. Therefore, claim
19 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the second algorithm comprises at least one of a hierarchical algorithm, a k-means algorithm, a distribution-based algorithm, or a density-based algorithm", which elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data, and therefore, represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea.

Claim 21 includes additional element “perform a supervised, semi-supervised, or unsupervised machine learning process to learn different feature weights from one or more datasets, wherein each feature weight represents a significance of a corresponding feature that is used for inferring similarity between pairs of journeys when clustering” that integrates the abstract idea into a practical application because it imposes a meaningful limits on practicing the abstract idea, thus integrates the abstract idea into a practical application. See MPEP 2106.05(g). The claim 21 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the identified journey". There is insufficient antecedent basis for this limitation in the claim. Amendment to the claim is required.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2017/0167882 (involved in mapping ride-share information to virtual vehicle routes within a transportation network including ride-share fixed routes by a processing device. Request is received from a potential rider to determine available paths between rider origin location and rider destination location desired by the potential rider within the network by the processing device. Available paths within the transportation network are generated by the device, where the available paths include virtual vehicle routes and the available paths are calculated to include minimal cost)


US 8,571,903 (involved in parsing an itinerary set into faring atoms which correspond to one or more travel unit segments spanned by a single fare. Rules are applied to the faring atoms to produce fare components. The faring atoms are shared across itineraries).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                            February 16, 2022